Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3, 8- 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hockey et al (US 20190318122).
	Regarding claim 1, Hockey et al teach an information linkage system, comprising: a processor; and  5a storage device coupled to the processor, the storage device being configured to hold identification information of a user and information on the user, which are added by a first organization, in association with each other, the processor being configured to (see Paragraph [0279], [0251] and FIG 4,6, where Financial user account of one or more financial credentials hold and receive the transaction data, account balance associated with the user from external computing device of the external intuitions):  10transmit to a second organization an information linkage application regarding information on any one item included in the information on the user (see Paragraph [0333-0335], where accessing user account data from one or more external user account system. Institutions have first part application and application ask user information external intuition (external bank system, bank system, bank), which can be considered as second organization); acquire, when the information linkage application is received, identification information of the user and information on the user of the item 15specified by the information linkage application, which are added by the second organization (see Paragraph [130] and FIG 22A, 22D, 30, where second external institution from which second transaction data associated with the user to be obtained to fulfill the request. One or more banking or financial institutions are linked as linkage application, data management platform); and store the acquired information in the storage device in association with the identification information of the user and the information on the user regarding the same user as a user identified by the 20acquired identification information, which are added by the first organization (see Paragraph [0333-0335], FIG 6, 30, where external institutions access, obtain and store financial data associated with single users).
	Regarding claim 2, Hockey et al teach  linkage system of holding identification information of user between two organizations as claim 1, wherein the processor is configured to : transmit a request to the user for permission of information linkage regarding the information added by the second organization (see Paragraph [0263-0264] and FIG 3, where providing user to user management and regulating access to the user account report); and acquire, when permission is obtained in response to the request, the identification information of the user and the information on the user of the item specified by the information linkage application, which are added by the second organization (see Paragraph [130] and FIG 22A, 22D, 30, where second external institution from which second transaction data associated with the user to be obtained to fulfill the request. One or more banking or financial institutions are linked as linkage application, data management platform).
	Regarding claim 3, Hockey et al teach linkage system of holding identification information of user between two organizations as claim 1, wherein the processor is configured to:  5output an input request for information to be used to generate authentication information of the user (see Paragraph [0263-0264] FIG 3 and 22E, where providing user to user management and regulating access to the user account report. Based on FIG 22E, user have individual switch to approve distribution of transaction history and account information); generate the authentication information of the user by using the information input in accordance with the input request (see Paragraph [0263-0264] FIG 3 and 22E, where providing user to user management and regulating access to the user account report); and hold the generated authentication information in the storage device in 10association with the identification information of the user(see Paragraph [0333-0335], FIG 6, 30, where external institutions access, obtain and store financial data associated with single users).
	Regarding claim 8, Hockey et al teach an information linkage method to be executed by a computer 5system, the computer system comprising a processor and a storage device coupled to the processor, the storage device being configured to hold identification information of a user and information on the user, which are added by a first 10organization, in association with each other, the information linkage method comprising (see Paragraph [0279], [0251] and FIG 4,6, where Financial user account of one or more financial credentials hold and receive the transaction data, account balance associated with the user from external computing device of the external intuitions): a first step of transmitting, by the processor, to a second organization an information linkage application regarding information on any one item included in the information on the user (see Paragraph [0333-0335], where accessing user account data from one or more external user account system. Institutions have first part application and application ask user information external intuition (external bank system, bank system, bank), which can be considered as second organization);  15a second step of acquiring, by the processor, when the information linkage application is received, identification information of the user and information on the user of the item specified by the information linkage application, which are added by the second organization (see Paragraph [130] and FIG 22A, 22D, 30, where second external institution from which second transaction data associated with the user to be obtained to fulfill the request. One or more banking or financial institutions are linked as linkage application, data management platform); and a third step of storing, by the processor, the acquired information in 20the storage device in association with the identification information of the user and the information on the user regarding the same user as a user identified by the acquired identification information, which are added by the first organization (see Paragraph [0333-0335], FIG 6, 30, where external institutions access, obtain and store financial data associated with single users).
	Regarding claim 9, Hockey et al teach the information linkage method of holding identification information of user between two organizations as claim 8, further comprising transmitting, by the processor, a request to the user for permission of information linkage regarding the information added by the second organization, wherein the second step is executed by the processor when 36072388.1381 permission is obtained in response to the request (see Paragraph [0263-0264], and FIG 3, where providing user to user management and regulating access to the user account report).
	Regarding claim 10, Hockey et al teach the information linkage method of holding identification information of user between two organizations as claim 8, further comprising: 5outputting, by the processor, an input request for information to be used to generate authentication information of the user (see Paragraph [0263-0264] FIG 3 and 22E, where providing user to user management and regulating access to the user account report. Based on FIG 22E, user have individual switch to approve distribution of transaction history and account information); generating, by the processor, the authentication information of the user by using the information input in accordance with the input request (see Paragraph [0263-0264] FIG 3 and 22E, where providing user to user management and regulating access to the user account report); and 10holding, by the processor, the generated authentication information in the storage device in association with the identification information of the user (see Paragraph [0333-0335], FIG 6, 30, where external institutions access, obtain and store financial data associated with single users).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 - 6 and 11 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockey et al in view of O’Connell et al (US 20210352073)
Regarding claim 4, Hockey et al teach linkage system of holding identification information of user between two organizations as claim 3, wherein the processor is configured to: output an input request to the user for authentication information (see Paragraph [0263-0264] FIG 3 and 22E, where providing user to user management and regulating access to the user account report. Based on FIG 22E, user have individual switch to approve distribution of transaction history and account information); and execute processing that uses from the 20storage device the information added by the second organization (see Paragraph [0333-0335] and FIG 6, 30, where external institution access, obtain and store the financial data associated with single users).
 Hockey et al does not teach comparing the authentication information input in accordance with the input request for the authentication information and authentication information stored in the storage device in association with the user.
However, in an analogous art, O’ Connell et al teach same field of authorizing transaction and interaction of a user and data managements. O’ Connell et el teach comparing the authentication information input in accordance with the input request for the authentication information and authentication information stored in the storage device in association with the user (see Paragraph [0043-0044] and FIG 1, where transmit any data utilized in the risk analysis such as transaction information, personal information, device information and calculated score or value of the risk analysis and generated session identifier, which is associated with the data and the score);
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al using comparing authentication information.
Motivation as recognized by one of ordinary skill in the art, to do so would a user or user device may be associated with one or more unique session identifiers, where a first unique session identifier is generated for a transaction or interaction by a user with a resource provider or other entity and, a second unique session identifier that is used to aggregate all session identifiers for a user or user device for aggregate data analysis (see Paragraph [0043]).
Regarding claim 5, the modified Hockey et al in view of O’ Connell teach linkage system of holding identification information of user between two organizations as claim 4, Hockey et al teach wherein the storage device is configured to hold information specifying a combination of identification information and authentication 25information that are valid for authentication of the user, among the identification information of the user added by the first organization, the authentication information of the user generated by the first organization, the identification information of the user added by the second organization, and the authentication information of the user generated by the second 34072388.1381 organization (see Paragraph [0344] and FIG 6, 30, where application proxy instance of that user can be persisted and used at later time for the given institution combination (user A- Bnk1, user A- Bnk2, User B- Bank)).
Hockey et al does not teach compare identification information of user are input, based on the information specifying the identification information and the authentication information that are valid for authentication of the user authentication information corresponding to the input identification information of the user and the input authentication information of the user.
However, O’Connell et al teach the processor is configured to compare, when identification information of the user and authentication information of the user are input, based on the information specifying the identification 5information and the authentication information that are valid for authentication of the user, authentication information corresponding to the input identification information of the user and the input authentication information of the user (see Paragraph [0043-0044] and FIG 1, where transmit any data utilized in the risk analysis such as transaction information, personal information, device information and calculated score or value of the risk analysis and generated session identifier, which is associated with the data and the score).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al using comparing authentication information.
Motivation as recognized by one of ordinary skill in the art, to do so would a user or user device may be associated with one or more unique session identifiers, where a first unique session identifier is generated for a transaction or interaction by a user with a resource provider or other entity and, a second unique session identifier that is used to aggregate all session identifiers for a user or user device for aggregate data analysis (see Paragraph [0043]).
Regarding claim 6, the modified Hockey et al in view of O’ Connell teach linkage system of holding identification information of user between two organizations as claim 4, Hockey et al teach wherein the storage device is configured to hold access authority information indicating presence or absence of reference authority for the information added by each organization and presence or absence of update authority for the information, and  15wherein the processor is configured to update and refer to the information added by each organization in accordance with the access authority information (see Paragraph [0139] and [0353], where receiving an update request in association with financial report. In response to the update request, creating a new updated financial report updated based on new financial data, updated data associated to credentials).
Regarding claim 11, Hockey et al teach the information linkage method of holding identification information of user between two organizations as claim 8, Hockey et al teach further comprising: 5outputting, by the processor, an input request for information to be used to generate authentication information of the user (see Paragraph [0263-0264] FIG 3 and 22E, where providing user to user management and regulating access to the user account report. Based on FIG 22E, user have individual switch to approve distribution of transaction history and account information); executing, processing that uses from the storage device the information added by the second 25organization (see Paragraph [0333-0335] and FIG 6, 30, where external institution access, obtain and store the financial data associated with single users).
Hockey et al does not teach comparing the authentication information input in accordance with the input request for the authentication information and authentication information stored in the storage device in association with the user.
However, in an analogous art, O’ Connell et al teach same field of authorizing transaction and interaction of a user and data managements. O’ Connell et el teach comparing the authentication information input in accordance with the input request for the authentication information and 20authentication information stored in the storage device in association with the user (see Paragraph [0043-0044] and FIG 1, where transmit any data utilized in the risk analysis such as transaction information, personal information, device information and calculated score or value of the risk analysis and generated session identifier, which is associated with the data and the score);
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al using comparing authentication information.
Motivation as recognized by one of ordinary skill in the art, to do so would a user or user device may be associated with one or more unique session identifiers, where a first unique session identifier is generated for a transaction or interaction by a user with a resource provider or other entity and, a second unique session identifier that is used to aggregate all session identifiers for a user or user device for aggregate data analysis (see Paragraph [0043]).
Regarding claim 12, the modified Hockey et al in view of O’ Connell teach the information linkage method of holding identification information of user between two organizations as claim 11, Hockey et el teach wherein the storage device is configured to hold information specifying a combination of identification information and authentication 37072388.1381 information that are valid for authentication of the user, among the identification information of the user added by the first organization, the authentication information of the user generated by the first organization, the identification information of the user added by the second organization, 5and the authentication information of the user generated by the second organization (see Paragraph [0344] and FIG 6, 30, where application proxy instance of that user can be persisted and used at later time for the given institution combination (user A- Bnk1, user A- Bnk2, User B- Bank)).
Hockey et al does not teach compare identification information of user are input, based on the information specifying the identification information and the authentication information that are valid for authentication of the user authentication information corresponding to the input identification information of the user and the input authentication information of the user.
However, O’Connell et al teach comprises comparing, by the processor, when identification information of the user and authentication information of the user are input, based on the information specifying the combination of the 10identification information and the authentication information that are valid for authentication of the user, authentication information corresponding to the input identification information of the user and the input authentication information of the user (see Paragraph [0043-0044] and FIG 1, where transmit any data utilized in the risk analysis such as transaction information, personal information, device information and calculated score or value of the risk analysis and generated session identifier, which is associated with the data and the score).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al using comparing authentication information.
Motivation as recognized by one of ordinary skill in the art, to do so would a user or user device may be associated with one or more unique session identifiers, where a first unique session identifier is generated for a transaction or interaction by a user with a resource provider or other entity and, a second unique session identifier that is used to aggregate all session identifiers for a user or user device for aggregate data analysis (see Paragraph [0043]).
Regarding claim 13, the modified Hockey et al in view of O’ Connell teach information linkage method of holding identification information of user between two organizations as claim 11, Hockey et al teach wherein the storage device is configured to hold access authority information indicating presence or absence of reference authority for the information added by each organization and presence or absence of update authority for the information, and  20wherein the sixth step comprises updating and referring to, by the processor, the information added by each organization in accordance with the access authority information (see Paragraph [0139] and [0353], where receiving an update request in association with financial report. In response to the update request, creating a new updated financial report updated based on new financial data, updated data associated to credentials).
Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockey et al in view of O'Connell et al and further in view of Ham (US 20200310609).
Regarding claim 7, the modified Hockey et al in view of O’ Connell teach linkage system of holding identification information of user between two organizations as claim 6, Hockey et al teach wherein the 20processor is configured to: transmit an update application for information on an item for which the first organization has no update authority to an organization having update authority for the information on the item (see Paragraph [0139] and [0353], where receiving an update request in association with financial report. In response to the update request, creating a new updated financial report updated based on new financial data, updated data associated to credentials); reflect, when an update, when an update application for information on an item for which the first organization has update authority is received, the information stored in the storage device based on the update application (see Paragraph [0139] and [0353], where response to the update request, creating a new updated financial report updated based on new financial data and the original financial report);
Hockey et al and O’Connell does not teach receiving update notification from the organization having update authority for the information on the item, content of the update notification in the information stored in the storage device and 35072388.1381transmit an update notification for notifying the update of the information.
However, in an analogous art, Ham teach same field of authorizing and data managements. Ham teach when an update notification is received from the organization 25having update authority for the information on the item, content of the update notification in the information stored in the storage device and 35072388.1381transmit an update notification for notifying the update of the information (see Paragraph [0099], where notification of update the association information between the user=associated event and at least one of application program based on the updated information);
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al and further in view of Ham using updated notification for notifying the updated of the information.
Motivation as recognized by one of ordinary skill in the art, to do so would identify an application program executed in response to a user-associated event (see Paragraph [0147]).
Regarding claim 14, the modified Hockey et al in view of O’ Connell teach linkage method of holding identification information of user between two organizations as claim 13, Hockey et al teach further 25comprising: transmitting, by the processor, an update application for the information on an item for which the first organization has no update authority to an organization having update authority for the information on the item and updating, by the processor, when an update application for information on an item for which the first organization has update authority is received, the information stored in the storage device based on the update application; and transmitting 1038072388.1381(see Paragraph [0139] and [0353], where receiving an update request in association with financial report. In response to the update request, creating a new updated financial report updated based on new financial data, updated data associated to credentials).
Hockey et al and O’Connell does not teach receiving update notification from the organization having update authority for the information on the item, content of the update notification in the information stored in the storage device and 35072388.1381transmit an update notification for notifying the update of the information.
However, in an analogous art, Ham teach same field of authorizing and data managements. Ham teach reflecting, by the processor, when an update notification is received from the organization having update authority for the information on the item, content of the update notification in the information stored in the storage device and an update notification for notifying 10the update of the information (see Paragraph [0099], where notification of update the association information between the user=associated event and at least one of application program based on the updated information).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Hockey et al to incorporate the teaching of O’ Connell et al and further in view of Ham using updated notification for notifying the updated of the information.
Motivation as recognized by one of ordinary skill in the art, to do so would identify an application program executed in response to a user-associated event (see Paragraph [0147]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson, Sr. et al (US 8443429B1) disclosed comprising receiving a login request to begin a desktop session, the login request comprising a first user identification and a first user passwords.
Nomula et al (US 20160364763A1) disclosed enabling a user to signing into the website for the first-time information corresponding to the user in mined and the information is linked to the user. 
Toyota et al (US 11163432B2) disclosed information processing system for transmitting data and store a setting for using an external service, the setting for using external service being stored in association with a user among one or more users;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499